Case 1:17-cv-00795-JTN-ESC ECF No. 148 filed 12/14/18 PageID.1116 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



 LORI BROWN,

        Plaintiff,
                                                                    Case No. 1:17-cv-795
 v.
                                                                    HON. JANET T. NEFF
 ASSET ACCEPTANCE, LLC,

        Defendant.
 ____________________________/



                                            ORDER

       Plaintiff filed this putative class action case alleging a single claim under the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq., and the Michigan Regulation of

Collection Practices Act (MRCPA), MICH. COMP. LAWS § 445.251 et seq. Now pending before

the Court are Plaintiff’s Pre-Motion Conference Requests, proposing to file a motion for class

certification (ECF No. 144) and a motion for summary judgment (ECF No. 145). Defendant filed

responses to both Pre-Motion Conference Requests (ECF Nos. 146 & 147). Having considered

the parties’ submissions and being familiar with the case circumstances, the Court will, in its

discretion, permit briefing on the dispositive question posed by Plaintiff—“whether displaying the

words ‘Defendant’s name and address (judgment debtor)’ … violates 15 U.S.C. § 1692f(8) … and

MICH. COMP. LAWS § 445.252(m)…” (ECF No. 145 at PageID.1102)—before turning to the topic

of class certification. Accordingly:

       IT IS HEREBY ORDERED that the parties shall proceed with briefing Plaintiff’s

proposed Motion for Summary Judgment (ECF No. 145) in accordance with the following

schedule:
Case 1:17-cv-00795-JTN-ESC ECF No. 148 filed 12/14/18 PageID.1117 Page 2 of 3



          (1)   Plaintiff’s Motion and Brief, limited to 15 pages, shall be served and a proof of
                service filed not later than January 14, 2019;

          (2)   Defendant’s Response, limited to 15 pages, including any request for Summary
                Judgment in its favor, FED. R. CIV. P. 56(f)(1), shall be served and a proof of service
                filed within 28 days of service of the Motion;

          (3)   Plaintiff’s Reply, limited to 7 pages, shall be served and a proof of service filed
                within 14 days of service of the Response;

          (4)   Defendant’s Sur-Reply, if any, limited to 7 pages, shall be served and a proof of
                service filed within 14 days of service of the Reply; and

          (5)   The parties shall electronically file their respective motion papers as soon as the
                motion is fully briefed.

          IT IS FURTHER ORDERED that the parties shall collaborate and file a Joint Statement

of Material Facts in conjunction with the motion, setting forth in numbered paragraphs, separate,

short and concise statements of the material facts that are not in dispute. The Joint Statement shall

be filed as a separate document on CM/ECF. To the extent the parties rely on additional material

facts to support their arguments, those facts shall be concisely set forth in their respective motion

briefs.

          IT IS FURTHER ORDERED that the parties shall collaborate and file a Joint Exhibit

Book to avoid duplicative exhibits.

          IT IS FURTHER ORDERED that the parties shall otherwise adhere to the requirements

for briefing and filing dispositive motions, as set forth in Judge Neff’s Information and Guidelines

for Civil Practice, available on the Court’s website (www.miwd.uscourts.gov).

          IT IS FURTHER ORDERED that the parties shall adhere to this Court’s February 9,

2016 Administrative Order No. 16-MS0-017 when referencing a page of the record.

          IT IS FURTHER ORDERED that a briefing schedule on Plaintiff’s proposed motion for

class certification (ECF No. 144) is DENIED WITHOUT PREJUDICE to re-filing at a later date.



                                                  2
Case 1:17-cv-00795-JTN-ESC ECF No. 148 filed 12/14/18 PageID.1118 Page 3 of 3



      IT IS FURTHER ORDERED that the remaining dates in the Case Management Order

are ADJOURNED without date.


Dated: December 14, 2018                          /s/ Janet T. Neff
                                                 JANET T. NEFF
                                                 United States District Judge




                                       3
